Cooley, J.
This is a bill in equity to reach lands of which complainant claims he has been defrauded by one Jacob B. Cook, under whom defendants claim. A fatal defect in complainant’s case is, that he does not prove any title whatever.
It is sought to avoid this objection by proof showing that the lands were sold on execution against complainant and bid in by Cook, who agreed to hold them for complainant. But this evidence only made out a parol trust, which was void under the statute. Comp. L., §§ 4120, 4114.
The decree is affirmed with costs.
G-raves, O. J. and Campbell, J. concurred.